DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 3-21 remain pending in the application.
Applicant’s arguments regarding the rejection of claims 1-12 and 14-19 under 35 USC 102 as being anticipated by Olennikov have been fully considered. The structure interpreted by the Examiner to be a tab in Olennikov (elements 27, 28) appears on further inspection to be liquid oil in cross section. Thus, Olennikov fails to teach a tab, and the rejection is withdrawn. 
Claim Objections
Claim 9 is objected to because of the following informalities: “a tab” should read “the tab”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ullah et al. (US6322081) (“Ullah”).
Regarding claim 1, Ullah teaches (Fig. 2) a gas turbine engine, comprising: a bearing (30) compartment; a seal runner (50) including a tab (70); a seal (36) configured to cooperate with the seal 
Regarding claim 3, Ullah teaches (Fig. 2) the seal runner includes an axially extending portion (Fig. 2) configured to contact the seal, and the seal runner further includes a deflector (53) projecting radially from an aft end of the axially extending portion.
Regarding claim 4, Ullah teaches (Fig. 2) the deflector is integrally formed with the seal runner.
Regarding claim 5, Ullah teaches (Fig. 2) the tab is arranged adjacent the intersection of the axially extending portion and the deflector. 
Regarding claim 6, Ullah teaches (Fig. 2) the tab is spaced radially inward of the axially extending portion.
Regarding claim 7, Ullah teaches (Fig. 2) a stack spacer (52) arranged about a shaft (12) of the gas turbine engine, wherein the catcher is integrally formed with the stack spacer.
Regarding claim 8, Ullah teaches (Fig. 2) the catcher includes a first leg (Fig. 2) extending radially from the stack spacer and a second leg (Fig. 2) extending axially from a free end of the first leg such that the catcher is substantially L-shaped in cross-section.
Regarding claim 14, Ullah teaches (Fig. 2) the shaft is rotatably supported by a plurality of bearings (30) contained within the bearing compartment. 
Regarding claim 15, Ullah teaches (Fig. 2) the shaft is an outer shaft of the gas turbine engine.
Regarding claim 16, Ullah teaches (Fig. 2) a method, comprising: using a catcher (52) to restrict deflection of a seal runner (50) relative to a seal (36), wherein the seal and seal runner are configured to seal a bearing (30) compartment of a gas turbine engine, wherein the seal runner includes a tab (70) in contact with the catcher. 
Regarding claim 17, Ullah teaches (Fig. 2) the catcher is integrally formed with a stack spacer (52) arranged relative to a shaft (12) of the gas turbine engine.
Regarding claim 18, Ullah teaches (Fig. 2) the seal runner includes a deflector (53) integrally formed therewith and projecting radially from an axially extending portion (Fig. 2) of the seal runner, and wherein the catcher contacts the seal runner adjacent the intersection of the deflector and the axially extending portion.
Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fadgen et al. (US10174845) (“Fadgen”).
Regarding claim 1, Fadgen teaches (Fig. 3A) a gas turbine engine, comprising: a bearing (344) compartment; a seal runner (306) including a tab (the stepped portion of element 306 cooperating with element 332); a seal (346) configured to cooperate with the seal runner to seal the bearing compartment; and a catcher (332) in contact with the tab to minimize deflection of the seal runner.
Regarding claim 21, Fadgen teaches (Fig. 3A) a radially outer surface of the tab is in direct contact with a radially inner surface (328) of the catcher.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ullah in view of Fadgen.
Ullah teaches the gas turbine engine of claim 7, but fails to teach a radially inner surface of the second leg of the catcher is in contact with a radially outer surface of a tab of the seal runner. 
In an analogous art, Fadgen teaches a seal runner for a bearing compartment. Fadgen teaches (Fig. 3A) a radially outer surface of a tab of the seal runner (306) is in direct contact with a radially inner surface (328) of the catcher to maintain axial alignment of the runner (Col. 6 lines 7-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of Ullah and change the radially inner surface of the second leg of the catcher to be in contact with a radially outer surface of a tab of the seal runner as taught by Fadgen to maintain axial alignment of the runner.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ullah in view of Fadgen and Olennikov (US8678741) (“Olennikov”).


In an analogous art, Olennikov teaches an oil cooled runner. Olennikov teaches (Fig. 2) a catcher (26) includes at least one passageway (30, Olennikov notes that the passageway could be provided in element 23, see Col. 3 lines 53-64) configured to permit fluid to flow into a bearing (15) compartment, the stack spacer includes at least one orifice (25) configured to permit fluid to flow into a space between a radially inner surface of the seal runner (21) and a radially outer surface of a stack spacer (23) and the at least one orifice is configured to cause fluid to impinge upon the radially inner surface of the seal runner at a location opposite the interface between the seal and the seal runner (see oil 28). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of Ullah in view of Fadgen and change the first leg of the catcher to include at least one passageway configured to permit fluid to flow into the bearing compartment, and change the stack spacer to include at least one orifice configured to permit fluid to flow into a space between a radially inner surface of the seal runner and a radially outer surface of the stack spacer and the at least one orifice is configured to cause fluid to impinge upon the radially inner surface of the seal runner at a location opposite the interface between the seal and the seal runner as taught by Olennikov to provide cooling to the seal runner.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ullah in view of Olennikov.
Ullah teaches the method of claim 18, but fails to teach establishing a flow of fluid through an orifice in the stack spacer such that the flow of fluid impinges on a radially inner surface of the seal runner.
Olennikov further teaches establishing a flow of fluid through an orifice (25) in a stack spacer (25) such that the flow of fluid impinges on a radially inner surface of a seal runner (see Col. 3 lines 40-53).
. 
Allowable Subject Matter
Claim 13 is allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAMERON A CORDAY/Examiner, Art Unit 3745  

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                         9/17/2021